Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response
The Applicant’s election without traverse of Invention II (claims 17-20) in the reply filed on 11/21/2022 is acknowledged.  Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boleyn, JR (U.S Pub 2017/0175471).
Regarding Claim 17, Boleyn discloses a method for injecting bailer content into a wellbore (Abstract), the method comprising:
charging bailer content into an elongated dump bailer assembly (Abstract; paragraph [0007]);
deploying the dump bailer assembly into a wellbore (Abstract);
injecting wellbore fluid into the dump bailer assembly (Abstract; paragraphs [0004]);
utilizing the injected wellbore fluid at a first pressure to drive a first piston assembly within the dump bailer assembly towards a downhole end of the dump bailer assembly (Abstract; paragraphs [0025]-[0029]); and
utilizing the driven first piston assembly to urge the bailer content from the dump bailer assembly (Abstract; paragraphs [0025]-[0029]).

	Regarding Claim 18, Boleyn discloses the method of claim 17, further comprising raising the pressure of the injected wellbore fluid to a second pressure greater than the first pressure; actuating a flow control mechanism carried by the first piston assembly with the wellbore fluid at the second pressure to open a fluid passage within the first piston assembly (Abstract; Page 1, paragraphs [0004]-[0007]); and flushing the dump bailer assembly with the wellbore fluid (Abstract; paragraph [0004]).

	Regarding Claim 19, Boleyn discloses the method of claim 17, wherein charging comprises injecting bailer content into an elongated dump bailer assembly between first and second piston assemblies to drive the second piston assembly towards a distal end of the dump bailer assembly (Abstract; Page 1, paragraphs [0004]-[0007]); wherein injecting comprises operating a pump of the dump bailer assembly to draw wellbore fluid into the dump bailer assembly; the method further comprising utilizing the driven first piston assembly to raise the pressure of the bailer content to an activation pressure (Abstract; paragraphs [0025]-[0029]); utilizing the bailer content at the activation pressure to actuate a flow control mechanism carried by the second piston assembly to open a fluid passage within the second piston assembly, thereby causing the bailer content to flow through the second piston assembly and into the wellbore (Abstract; paragraph [0004]; paragraphs [0025]-[0029]).

	Regarding Claim 20, Boleyn discloses the method of claim 19, further comprising raising the pressure of the injected wellbore fluid to a second pressure greater than the first pressure; actuating a flow control mechanism carried by the first piston assembly with the wellbore fluid at the second pressure to open a fluid passage within the first piston assembly (paragraphs [0025]-[0029]); and flushing the dump bailer assembly with the wellbore fluid (Abstract; paragraph [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Forest H. Wood (U.S Patent 3,213,940) – discloses methods of cementing wells by providing a casing string that is lowered into a wellbore with a float collar or shoe at or near the lower end to a particularly depth (Abstract; Col 1, lines 15-29).
	Bourque (U.S Pub 2014/0318782) – discloses a dump bailer assembly including a downhole power unit and a dump bailer body (Abstract; Figures 2A-2B; Page 2, paragraphs [0022]-[0025]).
	Brown et al (U.S Pub 2003/0150614) – discloses methods and compositions for sealing boreholes by introducing a slurry where the seal (preferably by a plug) is utilized and allowed to set to form the high strength (Abstract; Figure 4; Page 2, paragraphs [0020] and [0033]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        




/ZAKIYA W BATES/Primary Examiner, Art Unit 3674